PER CURIAM:
Claimants seek an award of $300.00 for damage to the lawn of their residence by respondent's heavy snow removal equipment on February 7,1985. Claimants' residence is located at the end of a street in the Dunbar area of Union District in Kanawha County, the street being a part of the State highway system.
Upon his arrival at his residence from work on the day in question, claimant W. Marshall Petty had observed that the street, ending at his residence had been plowed by snow removal equipment and had also observed large tire tracks in the snow on the lawn of his residence. Later, when the snow had melted, deep tire track damage to the lawn was apparent as shown in photographs placed in evidence. The claimants had paid $300.00 to a landscaping firm for its repair and restoration of the damaged area.
Paul Little, who was foreman of respondent's North Charleston facility, testified that records showed that snow removal equipment was operating in the area of claimants' residence on the stated day.
*15There was no witness to the actual plowing of the street. The tire tracks portrayed in the photographs were obviously those of heavy equipment and not those of a truck or passenger vehicle. The Court concludes that the respondent's snow removal equipment did the damage to the claimants' lawn and makes an award in the amount of $300.00.
Award of $300.00.